      Case: 1:21-cv-00463 Document #: 1 Filed: 01/27/21 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Robert Stoner                            )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )      Judge:
                                                )
                                                )
v.                                              )      July Demand Requested
                                                )
      Medical Business Bureau                   )
      1460 Renaissance Drive, Suite 400         )
      Park Ridge, IL 60068-7219                 )
                                                )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through his attorneys, and, for his Complaint alleges as
                                        follows:
                                         INTRODUCTION

             1. Plaintiff, Robert Stoner, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, Medical
                Business Bureau. Plaintiff alleges violation of the Fair Debt Collection
                Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA broadly prohibits any false, misleading or deceptive
                threats in connection with the collection of a debt 15 U.S.C. Section
                1692f.
             3. The Seventh Circuit Court of Appeals recently held in “[I]n sum, the
                meaning of Section 1692f(8) is clear: When a debt collector
                communicates with consumers through the mails, it may not sue any
                language or symbol on the envelope except for its business name or
                address, as long as the name does not indicate that he is in the debt
                collection business.” Preston v. Midland Credit Mgmt., Inc. 948 F.3d
                772 (7th Cir. 2020)
                                  JURISDICTION AND VENUE
             4. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
Case: 1:21-cv-00463 Document #: 1 Filed: 01/27/21 Page 2 of 4 PageID #:2




          1367; and 15 U.S.C. section 1692(d).
       5. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.
                             PARTIES
          6. Plaintiff, Robert Stoner (hereinafter “Plaintiff”) incurred an obligation
             to pay money, the primary purpose of which was for personal,
             family, or household uses (the “Debt”).
          7. Plaintiff is a resident of the State of Illinois.
          8. Defendant, Medical Business Bureau (“Defendant”), is an Illinois
             business entity with an address of 1460 Renaissance Drive, Suite
             400, Park Ridge, IL 60068-7219, operating as a collection agency,
             and is a “debt collector” as the term is defined by 15 U.S.C. Section
             1692a(6).
          9. Unless otherwise stated herein, the term “Defendant” shall refer to
             Medical Business Bureau.
          10. At some point, the original creditor, transferred this debt to
             Defendant for debt collection.
                                    STANDING

          11. Plaintiff has suffered an injury in fact that is traceable to
             Defendant's conduct and that is likely to be redressed by a
             favorable decision in this matter.
          12. The language (detailed blow) has been exposed to third parties and
             now Plaintiff’s reputation has been damaged or faces a real risk of
             being damaged due to Defendant’s conduct.
          13. “All debtors need to know who how much they owe, and to whom
             because they must decide to do something about the debt-whether
             to lodge a dispute, pay up, or retain a lawyer, among many other
             possibilities. Knowing the identity of the creditor, and whether that
             creditor in fact exists, is-like knowing how much one owes-‘central
             to a consumer being able to intelligently respond to an effort to
Case: 1:21-cv-00463 Document #: 1 Filed: 01/27/21 Page 3 of 4 PageID #:3




             collect a debt.” Tataru v. RGS Fin. 18-cv-06106, (N.D. Ill 2021),
             citing Untershine v. Encore Receivables Management, Inc., 2019
             WL 3766564 *3-4 (N.D. Ill 2019).
          14. By failing to give Plaintiff the amount of the debt, the Defendant has
             “impaired [his] ability to use it for a substantive purpose.” Id.
                            ALLEGATIONS
          15. The Plaintiff allegedly incurred a financial obligation in the
             approximate amount of $410.05 (the “Debt”) to an original creditor
             (the “Creditor”)
          16. The Debt was purchased, assigned or transferred to Defendant for
             collection, or Defendant was employed by the Creditor to collect to
             Debt.
          17. The Defendant attempted to collect the Debt and, as such,
             engaged in “communications” as defined in 15 U.S.C. Section
             1692a(2).
          18. On January 14, 2021, Defendant mailed, via United States Mail, a
             dunning letter to Plaintiff a collection letter. See Exhibit A.
          19. Plaintiff received said letter on or about January 20, 2021. See
             Exhibit A.
          20. Said letter is an initial collection letter by Defendant. See Exhibit A.
          21. The “mini-Miranda” statement by Defendant to Plaintiff bleeds
             through the envelope cover and is clear in normal light to anyone
             looking at the envelope. See Exhibit B.
          22. Plaintiff has violated 15 U.S.C. Section 1692f by disclosing
             information about the Plaintiff to non-authorized third parties.
          23. Furthermore, Defendant states the Creditor is “Elmhurst
             Anesthesia.”       See Exhibit A.
          24. Plaintiff has no idea who this is and who the debt is actually owed
             to.
          25. Plaintiff has never deal with any company named “Elmhurst
             Anesthesia.”
Case: 1:21-cv-00463 Document #: 1 Filed: 01/27/21 Page 4 of 4 PageID #:4




          26. Defendant has violated the FDCPA, specifically under 15 U.S.C.
             Section 1692g(2) by failing to state clearly who the debt is owed to.
                                   JURY DEMAND
          27. Plaintiff demands a trial by jury.
                                   PRAYER FOR RELIEF
          28. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                   Respectfully submitted,
                                              /s/ John Carlin__________________
                                                John P. Carlin #6277222
                                                Suburban Legal Group, LLP
                                                1305 Remington Rd., Ste. C
                                                Schaumburg, IL 60173
                                                jcarlin@suburbanlegalgroup.com
                                                Attorney for Plaintiff
